Citation Nr: 1119650	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  04-33 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial rating in excess of 30 percent for additional disability of the right knee due to VA treatment.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was most recently before the Board in April 2010.  At that time, the Board awarded a 30 percent schedular rating, effective April 12, 2006, for peroneal palsy of the right ankle and foot.  The Board also denied an application to reopen a claim of service connection for a lung disorder.  The claims of service connection for a left knee disorder and a right knee disorder, along with the rating issue pertaining to additional disability of the right knee due to VA treatment, were remanded to the agency of original jurisdiction for additional development.  As noted in the April 2010 decision, a claim for TDIU is considered part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claims of service connection for a left and right knee disorder, and the claim for an initial rating in excess of 30 percent for additional disability of the right knee due to VA treatment.  The issue of entitlement to TDIU is addressed in the remand that follows the Board's decision.)



FINDINGS OF FACT

1.  The Veteran did not experience injury or disease affecting either knee during active military service.

2.  The Veteran does not have a left knee disorder that is attributable to his active military service.

3.  The Veteran does not have a right knee disorder that is attributable to his active military service.

4.  The Veteran's right knee disability is manifested by severe painful motion and weakness; the reason for his needing joint replacement surgery was unrelated to VA treatment.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for a rating in excess of 30 percent for additional disability of the right knee due to VA treatment have not been met.  38 U.S.C.A. §§ 1151, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.22, 4.68, 4.71a, Diagnostic Code 5055 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished as to the claims of service connection for a left and right knee disorder, and the claim for an initial rating in excess of 30 percent for additional disability of the right knee due to VA treatment.  Through January 2003 and January 2007 notice letters, the Veteran was notified of the information and evidence needed to substantiate his service connection claims.  In regards to the right knee rating, a January 2005 notice letter informed the Veteran that the evidence must show that the disability had gotten worse.  The January 2007 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in March 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2003, January 2005, and January 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal (other than the claim for TDIU that is addressed in the remand section).  The Veteran's available service treatment and personnel records have been obtained and associated with the claims file.  He has asserted that VA has not obtained records from the United States Naval Hospital in Long Beach, California.  However, records from this facility are included in his service treatment records.  All available treatment records from multiple VA Medical Centers (VAMCs) appear to be of record.  Pursuant to the Board's previous remands, several facilities were contacted in an attempt to acquire the identified records.  Ultimately, records were obtained from the VAMCs (and their associated outpatient clinics) in Fresno, Los Angeles, and Palo Alto, California; Fort Harrison, Montana; Las Vegas, Nevada; Fargo, North Dakota; Portland, Oregon; Houston, Texas; and Spokane, Washington.  A June 1989 decision by the Social Security Administration (SSA) is in the claims file.  When the case was previously remanded, VA attempted to obtain records from SSA.  In February 2008, SSA informed VA that the Veteran's records were destroyed.  Available private treatment records identified by the Veteran, including those from the Mayo Clinic, were obtained except for those where the records were destroyed or the doctor had passed away.

Additionally, in July 2009, the Veteran was provided a VA examination in conjunction with his service connection claims, the report of which is of record.  In August 2009, an opinion was provided.  Pursuant to the Board's April 2010 remand, the claims file was forwarded to the August 2009 physician for a medical opinion on the matter.  The reports provide sufficient evidence to decide the claims in regards to whether the Veteran has a left or right knee disorder related to an injury in military service.  The reports are also useful in determining whether there is credible evidence that the Veteran experienced an injury or disease affecting his knees during military service.  The Veteran also underwent VA examination of his right knee in August 2004, January 2005, and July 2009.  Those examination reports provided sufficient evidence for evaluating the Veteran's additional disability of the right knee due to VA treatment in the context of the rating criteria and when subtracting the disability level that existed prior to the VA treatment in question.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he injured both knees when he fell from a ladder during military service in 1946 or 1947.  He states that he had problems with his knees after service and underwent bilateral knee surgery in 1957 or 1958.  The Veteran states that he continues to have problems with his knees and that he believes the problems are related to the in-service injury to the knees.  Thus, he contends that service connection is warranted for both a left and right knee disorder.

The Veteran's service records document that he was a seaman in the United States Navy and that he served aboard multiple vessels.  There is no indication that he participated in combat with the enemy.  Service treatment records show a normal entrance examination in December 1945.  There is one entry pertaining to the right leg dated in May 1946.  However, the entry pertains only to treatment for an insect bite on the right leg.  In March 1947, the Veteran was physically qualified for a transfer between stations.  In May 1947, the Veteran had acute appendicitis.  There was no mention of any knee problems at that time.  In October 1947, the Veteran underwent a separation examination.  The examination was normal, including the extremities portion of the examination.  Under summary of defects, the report listed "none noted."  The Veteran was considered to be physically qualified for discharge from the United States Navy.

Records concerning the 1957 or 1958 knee surgeries are not available for review.  However, other post-service treatment records provide noteworthy information on that time period and subsequent problems with the knees.  In March 1987, the Veteran was treated at the Mayo Clinic in Rochester, Minnesota.  He was seen for multiple problems including knee pain.  It was noted that the Veteran had knee pain status-post cartilage removal years ago following a MVA in 1957, presumably a "motor vehicle accident."

Another March 1987 record from the orthopedic clinic at the Mayo Clinic noted a complaint of right knee discomfort with a history of bilateral knee surgery approximately 30 years earlier, which would be approximately 1957.  The Veteran reported undergoing a partial right lateral meniscectomy and a partial left medial meniscectomy.  He reported that he had done very well since that time and that he had recently developed some discomfort along the medial aspect of the right knee.  This was a burning type sensation that he experienced after long periods of driving.  Examination of the right knee revealed a well-healed incision scar.  X-rays showed slight medial compartment narrowing of the right knee.  The physician thought that the symptoms were probably attributable to a degenerative tear of the right medial meniscus.  The Veteran reported that the symptoms were very minor and they did not limit his normal activities.  The diagnosis was early degenerative changes of the right knee.  Significantly, at no time was an injury to the knees during military service referenced during this Mayo Clinic treatment.

In September 1991, the Veteran was treated at the Spokane VAMC for bronchial asthma.  Under past medical history, it was noted that the Veteran had bilateral knee meniscetomies in 1957 with excellent results.  Although a notation was made concerning the in-service appendicitis, no reference was made to an injury to the knees during military service.

X-rays of the knees in February 2000 revealed bilateral degenerative changes.  A March 2000 MRI of the right knee also showed degenerative changes and revealed a tear of the anterior horn of the lateral meniscus with an unknown etiology.  In April 2000, x-rays of the knees showed moderate degenerative narrowing and calcification in the right knee with no significant abnormalities in the left knee.  

The Veteran underwent a total knee arthroplasty of the right knee in July 2001 at the Palo Alto VAMC.  Multiple x-rays in 2001 showed that he had his right knee replaced.  Since that time, the Veteran has received regular treatment regarding his total right knee replacement at VA facilities.

In August 2002, the Veteran submitted a statement in support of his service connection claim that he filed at that time.  This represented the earliest statement regarding the alleged in-service injury to his knees when he fell down a ladder during service aboard the USS Albemarle.  In the statement, the Veteran mentioned the knee surgery in 1958 but he failed to refer to any motor vehicle accident.  After he filed the claim, multiple VA treatment records and examination reports contained a notation of a 1946 or 1947 in-service injury to the knees from falling down a ladder.

Pursuant to a previous Board remand, the Veteran underwent VA examination of the knees in July 2009.  In August 2009, a VA physician, Dr. R.L.J., reviewed the claims file in order to provide an opinion on the matter.  Dr. R.L.J. was unable to personally conduct an examination as he was called away due to an emergency.  Another VA medical professional did examine the Veteran's knees and Dr. R.L.J. made note of the results.  Additionally, Dr. R.L.J. was familiar with the Veteran's problems as he had conducted an examination in July 2008 concerning a right ankle and foot claim.  Even so, Dr. R.L.J. noted that there was nothing a physical examination could add in any way to help formulate a nexus opinion regarding the knees.  In his August 2009 report, Dr. R.L.J. accurately noted most of the Veteran's medical history as it relates to the knees.  It was noted that the Veteran had reported that he injured his knees when he fell from a ladder during service.  Dr. R.L.J. accurately pointed out that there is no documentation in the service treatment records of any right or left knee problem.  There is one entry in the service treatment records pertaining to the right leg, dated in May 1946.  However, as noted previously, the entry pertains only to treatment for an insect bite on the right leg.  Dr. R.L.J. noted that there are multiple statements from the Veteran and treatment records indicating that he had bilateral knee surgery in 1958.  It was also noted that the Veteran had a total right knee replacement in 2001.

Based on this information, Dr. R.L.J. gave the opinion that it is at least as likely as not that the original injury to the Veteran's knees occurred in the service.  Dr. R.L.J. found that it would be medically plausible for the injury to occur.  Dr. R.L.J. determined that the question of whether the injury occurred was not so much a medical opinion but rather a question of whether the Veteran is truthful in his reported history given the absence of any mention of knee problems in the service treatment records.

As noted in the April 2010 decision, the Veteran is competent to report factual matters of which he had first hand knowledge, such as having his knees injured in a fall from a ladder.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  At the time of that decision, the Board indicated that the Veteran was seemingly credible because he had made consistent statements regarding the in-service injury to the knees in support of his claim.  The medical question as to whether the Veteran has a current right or left knee disorder that is attributable to an in-service injury had not yet been answered.  One specific aspect of the claims had to be addressed in a forthcoming medical opinion.  As noted in the April 2010 Board remand, Dr. R.L.J. appeared to consider the Veteran's consistent statements regarding bilateral knee surgery in 1957 or 1958 important information. As likely as it may have been that the Veteran injured his knees when falling from a ladder during service in 1946 or 1947, it was also likely that he injured his knees after service in 1957 or 1958 in a motor vehicle accident, necessitating cartilage removal.  Thus, the Board remanded the claims for an additional opinion from Dr. R.L.J. with consideration of the motor vehicle accident.

In October 2010, Dr. R.L.J. again reviewed the evidence in the claims file.  Dr. R.L.J. made note of the March 1987 records from Mayo Clinic that indicated a history of 1957 knee surgeries following a motor vehicle accident.  Dr. R.L.J. stated that, during the two times that he had previously seen the Veteran, there was no mention of a motor vehicle accident in 1957 or 1958 by the Veteran.  Dr. R.L.J. stated that he felt that the Veteran had been truthful in the two previous encounters.  However, Dr. R.L.J. stated that it appeared that this was not the case.  Based on this new information and an absence of any mention of a knee injury in the service medical records, Dr. R.L.J. gave the opinion that it was less than likely that any current knee disability, right or left, can be in any way attributed to service.

In deciding a claim, it is within the Board's discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Board found the Veteran to be seemingly credible in regards to an in-service injury to the knees in the April 2010 remand, given the addition to the record of the October 2010 opinion from Dr. R.L.J., the Board finds that the Veteran did not experience injury or disease affecting either knee during active military service.  Dr. R.L.J. indicated that he did not believe that the Veteran was being truthful in the previous meetings because he failed to mention any history of a motor vehicle accident in 1957 or 1958 despite a notation of such in the March 1987 Mayo Clinic records.  An omission of an important aspect of a medical history along with a statement by a physician that the Veteran had not been truthful undermines the credibility of the Veteran's report of an in-service knee injury in 1946 or 1947.  Without credible lay evidence to support this element of the claim, the Board finds that the Veteran does not have a left or right knee disorder that is attributable to his active military service.

When the historical medical records are reviewed in light of Dr. R.L.J.'s statement regarding truthfulness, the credibility of the Veteran's statements as to an in-service knee injury is further weakened.  As noted previously, the service treatment records are negative for any reference to a knee injury or disease, or a diagnosed knee disability.  It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous in-service medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Given that two service record entries noted that the Veteran was treated for an insect bite on the right leg and for appendicitis, it would be expected that a seemingly serious injury to the knees after falling down a ladder would also be noted.  Additionally, there was no reference to a knee injury in the separation examination report, and the extremities were considered to be normal.  Thus, the in-service information and evidence is a factor weighing against the credibility of the Veteran.

Additionally, during the post-service instances (prior to filing the claims) when the Veteran received treatment for knee pain or reported a history of the 1957 knee surgeries, no reference was made to an in-service knee injury.  In March 1987, a medical history was taken and the Veteran was examined at the Mayo Clinic.  No reference was made to an injury to the knees after falling down a ladder.  Instead, the Veteran reported a history of bilateral knee surgery in 1957 following a motor vehicle accident.  In the course of explaining present knee problems and a history of the knee problems, it would be expected that a report would be made of past injuries.  In this instance, the Veteran referenced only a motor vehicle accident.  The Board considers statements made in the course of treatment to likely be credible as to factual occurrences.  Because the Veteran reported a history of bilateral knee surgery in 1957 following a motor vehicle accident, and because he did not reference any knee injury during service, the Board finds that the information in the March 1987 records from Mayo Clinic weighs against any subsequent report of history by the Veteran that refers to an in-service knee injury and omits the motor vehicle accident.

Moreover, when the Veteran sought treatment at the Spokane VAMC in September 1991, the credibility of his impending medical history was also undermined because it was noted that the Veteran had bilateral knee meniscetomies in 1957 with excellent results without any reference to an in-service knee injury.  This is significant because there was a notation made concerning the in-service appendicitis.  It would be expected that any injury to the knees during military service would have been noted in a similar manner as the Veteran's appendicitis.

The Veteran's claimed in-service injury to the knees after falling down a ladder is a plausible injury aboard a ship and he is competent to report such an injury.  However, in view of the information and evidence detailed above, the Board does not find the statements concerning the in-service injury to be credible even given the consistent statements submitted since filing the claims.  As such, the evidence of record does not establish the existence of an in-service injury or disease affecting the knees.  In view of the finding that the Veteran does not have a left or right knee disorder that is attributable to his active military service, the Board concludes that service connection is not warranted for any left or right knee disorder on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

(The Board notes that there is a question as to whether the Veteran in fact has a chronic left knee disability.  February 2000 x-rays showed bilateral degenerative changes and a January 2008 x-rays showed a normal left knee.  Here, the salient question is whether the Veteran injured his knees during military service.  Because the Board has determined that the Veteran did not injure his knees in service, the specific type of current knee disability is not pertinent as service connection is not warranted for any left or right knee disorder.)

Additionally, the Board notes that there is no objective evidence that arthritis of either knee manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, early degenerative changes of the right knee was first seen in March 1987, which occurred nearly 40 years after service.  The evidence is somewhat ambiguous as to whether the Veteran has arthritis of the left knee.  However, the earliest x-ray evidence of degenerative changes of the left knee was in February 2000, which was over 50 years after service.  Although a history of bilateral knee surgeries dates to as early as 1957, there is no suggestion that arthritis dates back to as early as October 1948-one year after separation from service.  Thus, service connection is not warranted for arthritis of either knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claims of service connection for a left knee disorder and a right knee disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Rating Issue

The Veteran has been awarded compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right knee as a result of VA treatment after he underwent total right knee replacement surgery.  Such compensation shall be awarded in the same manner as if the disability were service connected.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); Alleman v. Principi, 349 F.3d 1368, 1371-72 (Fed. Cir. 2003).

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of compensation benefits and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran asserts that his right knee disability has been more disabling than initially rated.  He states that he has had a total knee replacement, and that he is in constant pain and cannot flex his right knee.

(The Board notes that the Veteran has complaints regarding his right ankle and foot as a result of peroneal palsy that was also due to VA treatment.  As noted in the introduction, the Board addressed that issue in the April 2010 decision.  Only the rating of the additional right knee disability is before the Board.)

Prosthetic replacement of a knee joint is evaluated under Diagnostic Code 5055.  That diagnostic code provides for a 100 percent rating for one year following implantation of prosthesis.  Thereafter, a 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension of the leg), or 5262 (impairment of the tibia or fibula).  The minimum rating for knee replacement is 30 percent.  38 C.F.R. § 4.71a (Diagnostic Code 5055) (2010).

In June 2004, the Veteran was granted compensation for additional disability of the right knee due to VA treatment under the provisions of 38 U.S.C.A. § 1151.  The RO considered for compensation the additional disability that resulted after the Veteran had total right knee replacement surgery through VA.  In awarding an initial rating of 30 percent, the RO found that the Veteran was actually 60 percent disabled but that he had been 30 percent disabled prior to the additional disability arising from the VA treatment.  Accordingly, the RO subtracted 30 percent from the 60 percent to arrive at the initial 30 percent award.  See, e.g., 38 C.F.R. § 4.22 (2010).

The evidence reflects that the Veteran underwent a total right knee replacement in July 2001 at the Palo Alto VAMC.  VA treatment records and examination reports (dated in August 2004, January 2005, and July 2009) consistently show that the Veteran experiences pain and weakness in the right knee area and pain on motion of the knee.  The most recent VA examination in July 2009 showed that the Veteran retained flexion to only 40 degrees and that he uses a wheelchair.  These manifested symptoms approximate the criteria for a 60 percent rating under Diagnostic Code 5055.

The Veteran has been evaluated as 60 percent disabling (prior to subtracting any preexisting disability level) for his additional disability of the right knee throughout the pendency of the claim.  As noted previously, a 60 percent rating is the maximum schedular rating allowable for knee replacement after the initial year following surgery.  Additionally, a 60 percent rating is the maximum schedular rating under any of the diagnostic codes listed for evaluating disabilities of the knee.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256 to 5263).  In fact, the amputation rule prohibits the assignment of a rating in excess of 60 percent for disabilities of the knee because a 60 percent rating is awarded for amputation as high as the middle of the thigh.  See 38 C.F.R. §§ 4.68, 4.71a (Diagnostic Code 5162) (2010).  Because 60 percent is the highest schedular rating allowed for knee replacement, there is no legal basis for the assignment of a higher schedular rating.

As noted previously, the Veteran has been awarded compensation benefits for additional disability of the right knee due to VA treatment.  The record reflects that the Veteran experienced the additional disability as a result of infection after the knee was replaced in July 2001.  Thus, the Veteran already had a "total right knee replacement" or disability approximating such prior to the additional disability incurred due to VA treatment.  That is, the VA treatment did not cause the knee to be replaced.  Because the Veteran had a preexisting knee replacement prior to the onset of additional disability of the right knee due to VA treatment, a 30 percent rating (the minimum rating set forth for a knee replacement under Diagnostic Code 5055) is appropriately subtracted from the Veteran's 60 percent disabling evaluation.

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 30 percent for additional disability of the right knee due to VA treatment must be denied.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's additional disability of the right knee has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability (after the preexisting level of disability has been subtracted) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

An initial rating in excess of 30 percent for additional disability of the right knee due to VA treatment is denied.


REMAND

Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for a scar as a residual of an appendectomy, evaluated as noncompensably (zero percent) disabling, and for bilateral hearing loss, evaluated as noncompensably disabling.  He is also in receipt of compensation benefits under 38 U.S.C.A. § 1151 for additional disability caused by VA treatment that is treated as if the disability is service connected.  This is for additional disability of the right knee, evaluated as 30 percent disabling, and for peroneal palsy of the right ankle and foot, evaluated as 30 percent disabling.  These disability ratings combine to be 50 percent disabling.  See 38 C.F.R. § 4.25 (2010).  Thus, the requirements for entitlement to TDIU on a schedular basis are not met.  See 38 C.F.R. § 4.16(a).

Although the schedular requirements are not met, the evidence of record reflects that the combined effects of the four disabilities, primarily the effects of the right knee, ankle, and foot disabilities may have a substantial effect of the Veteran's employability.  A February 2010 letter from a VA physician, Dr. G.M.E., indicates that the Veteran is not able to perform almost any motion with his right leg due to the severity of the symptoms affecting his right lower limb.  In a separate February 2010 letter, VA physician Dr. C.R.H. stated that it was his opinion that the Veteran is totally disabled due to stiffness in the knee, with only 45 degrees of motion, 5 operations, and staph infections in the right knee.


In light of this evidence, the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).  The Board notes that only the "additional disability" of the right knee equating to a 30 percent rating may be taken into account when considering the right knee in the analysis of the TDIU issue.

Accordingly, this issue is REMANDED for the following actions:

1.  After undertaking any development deemed appropriate, refer the case to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).

2.  After completing the development, re-adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


